Citation Nr: 1624285	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left ankle laxity.
 
2.  Entitlement to service connection for rashes on the arm and back claimed as due to herbicide exposure. 
 
3.  Entitlement to service connection for skin cancer on arm claimed as due to herbicide exposure. 
 
4.  Entitlement to service connection for residuals of alcoholism secondary to posttraumatic stress disorder (PTSD).  
 
5.  Entitlement to service connection for a right shoulder disability.  
 
6.  Entitlement to service connection for a left shoulder disability.  
 
7.  Entitlement to service connection for internal bleeding also claimed as Mallory Weiss Tear to include as due to posttraumatic stress disorder.
 
8.  Entitlement to a compensable rating for bilateral hearing loss prior to May 8, 2012? 
 
9.  Entitlement to a compensable rating for bilateral hearing loss since May 8, 2012?


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1988.  He died in November 2014.
 
This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified at a video hearing before the undersigned in June 2013.  A transcript of that hearing is of record. 

In November 2014, the Board, in pertinent part, reopened a claim of entitlement to service connection for a left ankle disorder, and denied entitlement to an increased rating for a bilateral hearing loss prior to May 8, 2012.  The Board dismissed a claim of entitlement to service connection for carpal tunnel syndrome in light of the Veteran's April 2013 withdrawal of that issue.

On the day following the issuance of the Board's decision the Veteran died.  

The appellant's widow pursued an appeal of the Board's decision regarding the denial of an increased rating for a hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In January 2016 the Court granted a partial motion for remand.    

In the interim, the Veteran's widow filed a claim for dependency and indemnity compensation and accrued benefits in December 2014.  While entitlement to dependency and indemnity compensation was granted in a December 2014, there is no evidence that the Veteran's widow has ever been provided with a rating decision addressing her accrued claims that are now pending before VA.  Moreover, there is no evidence that the Veteran's widow has ever been apprised of the laws and regulations governing accrued benefits.  Hence, the Board cannot exercise appellate jurisdiction over any accrued benefit claim, 38 U.S.C.A. § 7105 (West 2014), and this matter is referred to the RO for appropriate action.

While the provisions of 38 U.S.C.A. § 5121A (West 2014) do provide that VA may recognize a substitute claimant in the event of the death of a Veteran, there is no evidence that anyone, to include the Veteran's widow, filed a claim with VA requesting that they be so substituted within one year of the Veteran's death.  Hence, the Board cannot recognize the Veteran's widow as a substitute claimant.  38 U.S.C.A. § 5121A.


FINDING OF FACT

In November 2014 VA was informed that the Veteran had died.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302  (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of any accrued benefit claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106  (2015).


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


